UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-5126


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RANDY KENDRELL SIMPSON, a/k/a Cheese,

                Defendant - Appellant.



                             No. 11-5029


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RANDY KENDRELL SIMPSON, a/k/a Cheese,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (2:96-cr-00011-NCT-1)


Submitted:   March 7, 2012                 Decided:   March 22, 2012


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.
No. 09-5126 dismissed; No. 11-5029 affirmed by unpublished per
curiam opinion.


Lisa S. Costner, LISA S. COSTNER, PA, Winston-Salem, North
Carolina, for Appellant. Michael Francis Joseph, Angela Hewlett
Miller, Assistant United States Attorneys, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In these consolidated appeals, Randy Kendrell Simpson

seeks   to    appeal    the      district        court’s    judgment       revoking      his

supervised release and imposing a forty-two-month prison term

and a forty-eight-month term of supervised release (No. 09-5126)

and appeals the court’s subsequent order denying an extension of

time to appeal the judgment of revocation (No. 11-5029).                                 The

Government has moved to dismiss Simpson’s appeal of the judgment

of revocation as untimely.

              In criminal cases, the defendant must file a notice of

appeal within ten days after the entry of judgment.                               Fed. R.

App. P. 4(b)(1)(A)(i) (applicable to notices of appeal filed

before Dec. 1, 2009).            With or without a motion, upon a showing

of excusable neglect or good cause, the district court may grant

an extension of up to thirty days to file a notice of appeal.

Fed. R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351,

353 (4th Cir. 1985).

              The district court entered the judgment of revocation

on October 8, 2009.              Simpson filed his notice of appeal on

November     19,    2009,   outside     of       the    ten-day    appeal    period      but

within the thirty-day excusable neglect period.                            We previously

remanded     this    case   to    the   district         court    for     that   court    to

determine whether Simpson could show good cause or excusable

neglect      warranting     an    extension        of    the     appeal    period.       On

                                             3
remand, the district court concluded that an extension of the

appeal period was not warranted.                       After a careful review of the

record,    we     find      no     abuse     of       discretion          in    that       decision.

See United States v. Breit, 754 F.2d 526, 529 (4th Cir. 1985)

(stating the standard of review).                       Accordingly, in No. 11-5029,

we affirm the district court’s order.

            Because         Simpson      failed        to     file    a    timely          notice     of

appeal     from       the     district        court’s          judgment             revoking         his

supervised      release       or    to     obtain       an    extension         of        the    appeal

period,    we     grant       the     Government’s             motion          to     dismiss        and

supplemental motion to dismiss and dismiss the appeal in No.

09-5126.        See   United        States    v.       Mitchell,          518       F.3d    740,     744

(10th Cir. 2008) (stating that the time limit in Rule 4(b) “must

be   enforced      by       th[e]    court        when       properly          invoked          by   the

government”).

            We dispense with oral argument because the facts and

legal    contentions         are    adequately          presented          in       the    materials

before    the     court      and    argument          would    not     aid      the        decisional

process.

                                                                     No. 09-5126 DISMISSED;
                                                                       No. 11-5029 AFFIRMED




                                                  4